RENDERED: APRIL 15, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-1018-MR

JORGE L. TAMAYO-MORA, #173793                                                    APPELLANT


                   APPEAL FROM FRANKLIN CIRCUIT COURT
v.                 HONORABLE THOMAS D. WINGATE, JUDGE
                           ACTION NO. 21-CI-00367


ANNA VALENTINE, WARDEN,
KENTUCKY STATE
REFORMATORY1                                                                        APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

DIXON, JUDGE: Jorge L. Tamayo-Mora, an inmate at the Kentucky State

Reformatory, appeals pro se from the Franklin Circuit Court’s July 27, 2021, order

dismissing his petition for declaration of rights regarding his eligibility to receive




1
  In his notice of appeal, Appellant only identified Appellee by her name. In the interest of
clarity, we have included her title as set out in the underlying complaint.
work-time sentencing credit. After careful review of the briefs, record, and law,

we affirm.

                                         ANALYSIS

                As an initial matter, the Department of Corrections2 (DOC) contends

that Tamayo-Mora has failed to comply with the requirements of CR3

76.12(4)(c)(iv)-(v), to provide citations to the record and to include a statement

demonstrating his arguments were preserved for appeal. Consequently, DOC

argues we should decline to reach the merits of this matter. Commonwealth v.

Roth, 567 S.W.3d 591 (Ky. 2019). While it is correct that Tamayo-Mora’s brief

does not strictly comply with the applicable civil rules, it is within our discretion to

ignore the deficiency, strike the brief in whole or part, or review the issues raised

for manifest injustice. CR 76.12(8); Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App.

1990). Given Tamayo-Mora’s status as a pro se litigant and the brevity of the

record, we have elected to ignore the deficiencies and address his appeal on the

merits.




2
  While Warden Valentine is the named appellee, DOC litigated the matter on her behalf both
before the circuit court and on appeal. Accordingly, we have elected to name DOC when
referring to the actions and arguments of Appellee.
3
    Kentucky Rules of Civil Procedure.



                                             -2-
                This appeal turns on Tamayo-Mora’s entitlement to work-time

sentence credit. Pursuant to KRS4 197.047(5)-(6), a prisoner who works in a

governmental services program is eligible for work-time sentence credit unless the

prisoner is serving a sentence for a violent offense as defined by KRS 439.3401,

which mandates that perpetrators of enumerated offenses are ineligible for certain

types of sentence credit and must serve 85% of their sentence.

                In 2004, Tamayo-Mora was convicted and sentenced to serve 20 years

for sodomy first degree5 and 10 years for two counts of sexual abuse first degree,6

to run consecutively for a total sentence of 30 years’ imprisonment.7 In February

2021, Tamayo-Mora initiated an administrative review asserting that, because he

had served 85% of his sentence for sodomy first degree, he was currently only

“serving a 20% sentence” and, thus, was entitled to work-time credit. His review

was denied, and DOC affirmed on appeal. Having exhausted administrative

remedies, Tamayo-Mora filed the underlying declaration of rights petition.

                In June 2021, DOC moved to dismiss the action for failure to state a

claim upon which relief may be granted pursuant to CR 12.02(f). Concluding that



4
    Kentucky Revised Statutes.
5
    KRS 510.070, victim at least twelve years old, a Class B felony.
6
    KRS 510.110, victim at least twelve years old, a Class D felony.
7
    Jefferson Circuit Court Action Number 00-CR-002135.

                                                -3-
the Supreme Court of Kentucky had previously held that an inmate serving

consecutive sentences for both violent and nonviolent crimes, like Tamayo-Mora,8

was ineligible for work-time credit because, pursuant to KRS 532.120(1)(b), the

sentences are aggregated and cannot be broken down into component parts, the

circuit court dismissed the petition. Kentucky Dep’t of Corr. v. Dixon, 572 S.W.3d

46 (Ky. 2019). Tamayo-Mora timely brought this appeal challenging the dismissal

of his petition.

               Dismissal for failure to state a claim upon which relief may be granted

is proper only if the pleading party is not entitled to relief under any set of facts

which could be proven. Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010).

“Accordingly, ‘the pleadings should be liberally construed in the light most

favorable to the plaintiff, all allegations being taken as true.’” Id. (quoting Morgan

v. Bird, 289 S.W.3d 222, 226 (Ky. App. 2009)). Because the decision to grant

dismissal is purely a question of law, our review is de novo. Id.

               Tamayo-Mora contends the court erred in dismissing his petition

because his case is distinguishable from Dixon. His claim is convoluted where he



8
  At the time of Tamayo-Mora’s offenses, 1999 and 2000 per his resident record card, rape and
sodomy in the first degree were the only sex offenses designated in the violent offender statute.
KRS 439.3401(1) (1998 Ky. Laws ch. 606 § 77 (eff. Jul. 15, 1998)). The current statute
mandates that perpetrators of any KRS 510 felony, which includes sexual abuse first degree, are
violent offenders. KRS 439.3401(1)(f). Neither the parties nor the court addressed which
version of the statute applied, but in the order on appeal, the court asserted that sexual abuse was
a nonviolent offense.

                                                -4-
both admits that sexual abuse first degree is a violent offense but also argues KRS

439.3401 does not preclude his eligibility for work-time credit because he believes

that as a Class D felony, the conviction does not require 85% service.9 However,

clearly underlying his argument is the proposition that his consecutive sentences

are discrete, each being capable of separate classification and treatment. In support

of his position, Tamayo-Mora asserts that after completing 85% service of his

sodomy conviction, DOC began awarding him statutory good-time credit pursuant

to KRS 197.045(1)(b)1. which, like work-time credit, is unavailable to violent

offenders.10 Accordingly, he reasons that the court’s determination that his

consecutive sodomy sentence prevented his eligibility for work-time credit is

incorrect. Concluding that Tamayo-Mora has miscomprehended the applicable

law, we disagree.

               KRS 197.047(6)(b) provides a complete ban on work-time credit to

inmates “serving a . . . [s]entence for a violent offense, as defined by KRS

439.3401,” with no distinction as to the class of felony or reference to service


9
  Tamayo-Mora incorrectly conflates the restriction on parole eligibility for violent offenders
convicted of either a capital offense or a Class A or B felony with the general service
requirement applicable to all violent offenders. Drawing no distinction between the class of
felonies, KRS 439.3401(4), provides that “[i]n no event shall a violent offender be given credit
on his or her sentence if the credit reduces the term of imprisonment to less than eighty-five
percent (85%) of the sentence.”
10
  “A violent offender shall not be awarded any credit on his sentence authorized by KRS
197.045(1)(b)1.[, i.e., statutory good time].” KRS 439.3401(4).



                                               -5-
requirements. Thus, applying the present statute, because Tamayo-Mora is serving

sentences for multiple violent offenses, he is ineligible for work-time credit. See

Gray v. Dep’t of Corr., 606 S.W.3d 645 (Ky. App. 2020) (holding work-time

credit is not available to an inmate serving a sentence for first-degree robbery even

though KRS 439.3401 was not amended to designate the crime as a violent offense

until after his conviction). Further, even if we, like the circuit court, considered the

sexual abuse charges as nonviolent, Dixon is controlling notwithstanding Tamayo-

Mora’s claim that DOC’s award of statutory good-time credit11 is inconsistent with

the Court’s holding. See SCR12 1.030(8)(a) (This Court “is bound by and shall

follow applicable precedents established in the opinions of the Supreme Court[.]”).

Consequently, the court did not err in granting dismissal.

                Moreover, we would nevertheless be compelled to affirm because the

record demonstrates an independent basis for dismissal of Tamayo-Mora’s

petition. The Supreme Court’s decision in Mark D. Dean, P.S.C. v.

Commonwealth Bank & Trust Co., 434 S.W.3d 489, 496 (Ky. 2014), held that

KRS 197.047(6)(d) precludes granting work-time credit to inmates serving



11
   We note that in Joseph v. Kentucky Justice & Public Safety Cabinet, No. 2015-CA-001853,
2017 WL 1203367 (Ky. App. Mar. 31, 2017) (cited with agreement by Dixon, 572 S.W.3d at 51-
52, as dicta), a panel of this Court held that an inmate serving consecutive violent and nonviolent
sentences was not entitled to good-time credit even after completing 85% of the sentence for the
violent offense.
12
     Rules of the Supreme Court.

                                               -6-
sentences for sex crimes as defined by KRS 17.500. At all relevant times, KRS

17.500(8)(a) has defined sex crimes as felony offenses under KRS 510, which

includes both sodomy and sexual abuse. As Tamayo-Mora is incarcerated solely

on the convictions of multiple KRS 510 felonies – regardless of the merits of his

contention that his sentences are discrete – by the plain language of the statute, he

is ineligible for work-time credit, and his petition was properly dismissed.

                                  CONCLUSION

             Therefore, and for the forgoing reasons, the order of the Franklin

Circuit Court is AFFIRMED.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Jorge L. Tamayo-Mora, pro se              Allison R. Brown
 LaGrange, Kentucky                        Frankfort, Kentucky




                                         -7-